                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

JOSE ANDRADE,
               Plaintiff,
                        v.                                 CAUSE NO.: 2:15-CV-134-TLS
CITY OF HAMMOND, et al.,
               Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Motion for Leave to File a Second

Amended Complaint [ECF No. 55], filed on June 14, 2019. For the reasons stated below, the

Plaintiff’s request is DENIED.

                                          BACKGROUND

       On March 13, 2015, the Plaintiff filed a State Court Complaint [ECF No. 2] in which he

asserted that he was “the owner of certain real property and improvements located in Hammond,

Lake County, Indiana” and that “[t]he Defendant(s) through actions and efforts of various

employees, including James Callahan, chief of the Inspections Department, and others, did

engage in a patterned course of action starting March 15, 2013 in a calculated effort to deny

Plaintiff the full use and benefit of his property . . . .” Compl. ¶¶ 1, 4. On April 6, 2015, the

Defendants filed a Notice of Removal [ECF No. 1]. On May 6, 2015, the Defendants filed an

Answer and Affirmative Defenses [ECF No. 6] to the State Court Complaint.

       On June 11, 2015, Magistrate Judge John E. Martin conducted a Rule 16 Preliminary

Conference [ECF No. 11] at which he ordered that “[a]ny motion to amend or join parties to the

pleadings to be filed by 8/15/2015 for [the Plaintiff] and 10/15/2015 for [the Defendants].”
       On August 15, 2015, the Plaintiff filed an Amended Complaint [ECF No. 12]. On August

17, 2015, the Plaintiff filed an Unopposed Motion to Amend Complaint [ECF No. 13]. On

August 31, 2015, Judge Martin (1) struck the Amended Complaint and (2) granted the

Unopposed Motion to Amend Complaint. Order, p. 1, ECF No. 15.

       On September 4, 2015, the Plaintiff filed his Amended Complaint [ECF No. 17]. On

September 11, 2015, the Defendants filed an Answer [ECF No. 18] to the Amended Complaint.

Over the next several months, the Plaintiff filed multiple Motions for Extension of Time to

Complete Discovery [ECF Nos. 28, 31, 33]. Judge Martin granted these requests. Orders, ECF

Nos. 29, 32, 34.

       On February 23, 2017, the Defendants filed a Motion for Summary Judgment [ECF No.

35]. On March 13, 2017, the Plaintiff filed a Motion for Extension of Time to Complete

Discovery [ECF No. 39]. On March 15, 2017, Judge Martin granted the motion and ordered that

the discovery deadline would be August 1, 2017. Order, ECF No. 42. On April 6, 2017, after

being granted an extension of time, the Plaintiff filed a Response [ECF No. 43] to the

Defendants’ Motion for Summary Judgement. On April 21, 2017, the Defendants filed a Reply

in Support of their Motion for Summary Judgment [ECF No. 45].

       On June 14, 2019, the Plaintiff filed the above-mentioned Motion for Leave to File a

Second Amended Complaint [ECF No. 55]. On June 28, 2019, the Defendants filed a Response

in Opposition to Plaintiff’s Motion for Leave to File a Second Amended Complaint [ECF No.

57]. In pertinent part, the Defendants argued that the Plaintiff failed to demonstrate good cause in

order to modify Judge Martin’s scheduling order. See id. at 7. The Plaintiff filed a Reply [ECF

No. 58] on July 3, 2019.




                                                 2
                                            ANALYSIS

        The Plaintiff seeks leave to file a Second Amended Complaint. For the reasons stated

below, this request is DENIED.

       Federal Rule of Civil Procedure 16(b)(1) provides that the Court must issue a scheduling

order. Fed. R. Civ. P. 16(b)(1). “The scheduling order must limit the time to join other parties,

amend the pleadings, complete discovery, and file motions.” Fed. R. Civ. P. 16(b)(3)(A). “A

schedule may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P.

(b)(4). In making this determination, the court’s primary consideration is the diligence of the

party seeking the amendment. CMFG Life Ins. Co. v. RBS Secs., Inc., 799 F.3d 729, 749 (7th Cir.

2015) (quoting Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011)). Furthermore, the

court may apply the heightened good-cause standard of Rule 16(b)(4) before considering

whether the requirements of Rule 15(a)(2) are satisfied. Bell v. Taylor, 827 F.3d 699, 706 (7th

Cir. 2016).

       In this case, the plaintiff filed his State Court Complaint on March 13, 2015. After

removal to Federal Court, Judge Martin conducted a Rule 16 Preliminary Conference at which

he ordered that “[a]ny motion to amend or join parties to the pleadings to be filed by 8/15/2015

for [the Plaintiff] and 10/15/2015 for [the Defendants].” On the last day possible, the Plaintiff

filed an Amended Complaint which was ultimately stricken. On August 17, 2015, the Plaintiff

filed an Unopposed Motion to Amend Complaint which Judge Martin granted. On September 4,

2015, the Plaintiff filed his Amended Complaint. On February 23, 2017, the Defendants filed a

Motion for Summary Judgment. The deadline to conduct discovery was August 1, 2017.

       On June 14, 2019, the Plaintiff filed the above-mentioned Motion for Leave to File a

Second Amended Complaint. The Plaintiff “seeks leave to file a second amended complaint,



                                                 3
because . . . additional facts have developed which warrant the amendment of plaintiff’s claims.”

Second Mot. to Am. Compl. ¶ 3. The Plaintiff alleges that “in January 2017, the Defendants

prosecuted [the Plaintiff’s] alleged violation of Hammond’s zoning ordinance . . . in

contravention of applicable Indiana statutes . . . .” Id. ¶ 4. The Plaintiff further alleges that “an

administrative hearing occurred in January 2017 at which the City of Hammond refused, without

justification, to comply with a lawfully-issued subpoena, thereby denying [the Plaintiff] effective

cross-examination of two (2) experts, in contravention of rights guaranteed to [the Plaintiff] by

Indiana Rule of Evidence 705.” Id. ¶ 6.

        Even if the Plaintiff’s most recent allegations are true, they occurred in January 2017.

The Plaintiff could have sought to amend his Amended Complaint prior to the close of discovery

and prior to the Defendants filing their Motion for Summary Judgment. Instead, the Plaintiff did

not file his request to amend the Amended Complaint until June 2019—nearly two and a half

years after the alleged violations occurred and almost four years after Judge Martin’s scheduling

order deadline. Based upon this untimeliness and the record as a whole, the Court finds that the

Plaintiff has failed to demonstrate good cause in order to modify the scheduling order. See Bell,

827 F.3d at 706 (“Bell has not shown good cause for relief from the deadline, which passed

nearly eight months before his attempt to amend his complaint a fourth time. Thus, the district

court did not abuse its discretion in denying Bell’s request to amend his complaint.”); see also

Adams v. City of Indianapolis, 742 F.3d 720, 733 (7th Cir. 2014) (“We also conclude that the

district court did not abuse its discretion in denying the plaintiffs’ second motion for leave to

amend the complaint. The court denied the motion primarily because it was untimely; the

deadline to amend the pleadings had expired six months earlier.”). Accordingly, the Plaintiff’s

request to file a second amended complaint is denied.



                                                   4
                                      CONCLUSION

      For the reasons stated above, the Plaintiff’s Motion for Leave to File a Second Amended

Complaint [ECF No. 55] is DENIED. The Defendants’ Motion to Strike [ECF No. 59] is

DENIED AS MOOT. The Plaintiff’s Motion to Strike [ECF No. 64] is DENIED AS MOOT.

      SO ORDERED on January 2, 2020.

                                          s/ Theresa L. Springmann
                                          CHIEF JUDGE THERESA L. SPRINGMANN
                                          UNITED STATES DISTRICT COURT




                                             5
